Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Block et al. 10332226.
Block teaches, especially in col. 7 and 11-13, selecting land where chemical factories may be built, based upon availability of resources, tax incentives, utility hookups (power, water, sewer), parcel size, services and other considerations. This differs in the type of factory, however using the system of Block for the claimed carbon micro-plants is obvious since it is not limited to any type of plant (col. 1) and these considerations arise regardless of the type of factory built. Building factories proximate to required infeeds is obvious to save on transportation costs.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Block et al. 10332226 in view of US2012/0285080 (8920525 is taken as an equivalent thereto).
Block, above, does not teach the particulars of the plant. ‘080 teaches the claimed particulars of the plant; as it is applicants own work a detailed explanation thereof is deemed unnecessary. Using the plants of ‘080 in the scheme of Block is an obvious expedient to effectively build a profitable industrial enterprise.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Block et al. 10332226 in view of US2012/0285080, US2012/033628, and  WO2012/142489 (US Patents 8920525, 9475031 and 9388046 are taken as equivalents thereto, respectively).
Block, above, does not teach the particulars of the plant. The additional cited references teach the claimed particulars of the plant; as they are applicants own work, a detailed explanation thereof is deemed unnecessary. Using the plants of the additional references in the scheme of Block is an obvious expedient to effectively build a profitable industrial enterprise.

Applicant's arguments filed 10/13/21 have been fully considered but they are not persuasive. The arguments overlook the entire purpose of the Block disclosure: to gather information and then use that information to determine the best location for a factory, and then to build the factory. Column 12 contemplates multiple factories, even though not called a ‘network’. Thus, Block renders obvious the 3 points applicants argue. Line 952 is a defacto measurement of a distance and is explained in col. 12, and the teaching of ‘access to’ power, sewer, etc. implies the measurement of a distance, terrain considerations and zoning laws. See also col. 11 lines 45-60. The additional references support the obviousness of the type of plant claimed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736